i          i        i                                                                 i       i      i




                                  MEMORANDUM OPINION

                                         No. 04-09-00368-CV

                              IN THE INTEREST OF M.L.H., A Child

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-04068
                             Honorable Andy Mireles, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: August 26, 2009

DISMISSED FOR LACK OF JURISDICTION

           The trial court signed a final judgment on March 10, 2009. Therefore, the notice of appeal

was due to be filed on April 9, 2009, thirty days after the date the judgment was signed. See TEX .

R. APP . P. 26.1. A motion for extension of time to file the notice of appeal was due on April 24,

2009, fifteen days after the deadline for filing notice of appeal. See TEX . R. APP . P. 26.3. Appellant

filed her notice of appeal, and a motion for extension of time to file the notice of appeal, on June 22,

2009, well after the fifteen-day grace period allowed by Rule 26.3. TEX . R. APP . P. 26.3.

       On July 22, 2009, after the clerk’s record was filed, we ordered appellant to show cause in

writing why this appeal should not be dismissed for lack of jurisdiction. Appellant responds that she
                                                                                        04-09-00368-CV

is now proceeding pro se and was not served with notice of any court dates. However, “once the

period for granting a motion for extension of time under Rule [26.3] has passed, a party can no

longer invoke the appellate court’s jurisdiction.” See Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997) (construing the predecessor to Rule 26); In re Estate of Padilla, 103 S.W.3d 563, 567

(Tex. App.—San Antonio 2003, no pet.). Accordingly, we deny appellant’s motion to extend the

time to file the notice of appeal and dismiss the appeal for lack of jurisdiction. See TEX . R. APP . P.

42.3(a). Costs of appeal are taxed against appellant.



                                                        PER CURIAM




                                                  -2-